Exhibit 10.18

 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (this “Agreement”) is made effective as of June 3,
2020, by and among Nikola Corporation, a Delaware corporation (f/k/a VectoIQ
Acquisition Corp. (“VectoIQ”)) (the “Company”), and M&M Residual, LLC, a Nevada
limited liability company (“Holder”).

 

RECITALS

 

WHEREAS, the Company entered into that certain Business Combination Agreement,
dated March 2, 2020 (the “Business Combination Agreement”), by and among
VectoIQ, VCTIQ Merger Sub Corp., a wholly-owned subsidiary of VectoIQ
incorporated in the State of Delaware, and Nikola Subsidiary Corporation, a
Delaware corporation (f/k/a Nikola Corporation “Nikola”);

 

WHEREAS, at the Effective Time under the Business Combination Agreement (as such
term is defined therein) Holder is entitled to receive shares of common stock,
par value $0.0001 per share, of the Company (the “Common Stock”) in exchange for
the shares of capital stock of Original Nikola held by Holder, and pursuant to
Section 7.19 of the Business Combination Agreement, 7,000,000 shares out of the
total shares issuable to Holder at the Effective Time (the “Redemption Shares”)
shall be redeemed by the Company immediately following, and subject to, the
Effective Time, at a purchase price of $10.00 per share; and

 

WHEREAS, Holder desires to assign, convey, deliver, grant, sell and transfer the
Redemption Shares to the Company for the Redemption Price (as defined below),
pursuant to the Business Combination Agreement.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Redemption of Stock.

 

1.1            Redemption. Holder hereby agrees to assign, convey, deliver,
grant, sell and transfer to the Company at the Closing (as defined below), and
the Company hereby agrees to accept, receive and redeem from Holder at the
Closing, all of such Holder’s right, title and interest of every nature in and
to the Redemption Shares, for the aggregate redemption price of Seventy Million
Dollars ($70,000,000) (the “Redemption Price”).

 

2.            Closing; Delivery.

 

2.1            Closing. The closing of the redemption of the Redemption Shares
(the “Closing”) shall take place remotely via the exchange of documents and
signatures immediately after and subject to the Effective Time (as defined in
the Business Combination Agreement).

 

2.2            Deliveries. At the Closing, the Company shall deliver to Holder
the Redemption Price for the Redemption Shares by wire transfer of immediately
available funds to a bank account designated by Holder.

 



 

 

 

3.            Representations and Warranties of Holder. Holder solely with
respect to itself and the Redemption Shares, hereby represents and warrants to
the Company that the following representations are true and correct as of the
date of the Closing.

 

3.1            Authorization. Holder has full capacity, power and authority to
enter into this Agreement and to transfer the Redemption Shares under this
Agreement, and Holder is not obligated to transfer the Redemption Shares to any
other person or entity. This Agreement, when executed and delivered by Holder
and the other parties hereto, will constitute the valid and legally binding
obligation of Holder, enforceable in accordance with its terms. Holder, if other
than a natural person, has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its organization as the type of
entity it purports to be.

 

3.2            Compliance with Other Instruments. The execution, delivery and
performance by Holder of this Agreement and the performance of Holder of its
obligations hereunder will not result in any violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, a default
under any instrument, judgment, order, writ, decree, contract or agreement to
which Holder is a party or to which Holder or the Redemption Shares is otherwise
subject.

 

3.3            Ownership of Stock. Holder is the sole beneficial and record
owner of, and has good and marketable title to, the Redemption Shares, free and
clear of any and all liens, security interests, claims or other encumbrances.
Holder has full capacity, power and authority to assign, convey, deliver, grant,
sell and transfer absolute ownership of the Redemption Shares to the Company,
and upon delivery of the Certificates at the Closing, the Company will obtain
good and marketable title to the Redemption Shares, free and clear of any and
all liens, security interests, claims or other encumbrances.

 

3.4            Sophisticated Holder. Holder (a) is a sophisticated individual
familiar with transactions similar to those contemplated by this Agreement,
(b) has adequate information concerning the business and financial condition of
the Company to make an informed decision regarding the sale of the Redemption
Shares, (c) has been afforded the opportunity to ask questions of and request
information from, and has received satisfactory answers and information from,
the Company and its representatives with respect to the Company and its
business, operations, assets, liabilities, prospects and financial condition as
Holder deemed necessary to evaluate the merits and risks of the sale of the
Redemption Shares hereunder, and (d) has independently and without reliance upon
the Company, and based on such information and advice of business, financial,
legal, tax and other advisors as Holder has deemed appropriate, made its own
analysis and decision to enter into this Agreement.

 

4.            Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to each Holder that the following
representations are true and correct as of the date of the Closing and covenants
as follows:

 

4.1            Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.

 



2

 

 

4.2            Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to redeem the Redemption Shares at the
Closing, has been taken or will be taken prior to the Closing. This Agreement,
when executed and delivered by the Company, will constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

4.3            Compliance with Other Instruments. The execution, delivery and
performance by the Company of this Agreement and the redemption of the
Redemption Shares will not result in any violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, a default
under any instrument, judgment, order, writ, decree, contract or agreement to
which the Company is a party or to which the Company or the Redemption Shares is
otherwise subject.

 

5.            Survival of Covenants and Warranties; Indemnification.

 

5.1            Unless otherwise set forth in this Agreement, the covenants,
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and shall in no way be affected by any investigation or knowledge of
the subject matter thereof made by or on behalf of either party.

 

5.2            Each party hereby agrees to hold harmless and indemnify the other
party and such other party’s administrators, affiliates, agents, beneficiaries,
directors, employees, executors, heirs, legatees, officers, stockholders, other
representatives, successors and permitted assigns, as applicable, against any
and all claims arising out of, relating to and/or resulting from any breach of
or default under any of the representations, warranties, covenants and other
agreements of the indemnifying party set forth in this Agreement.

 

6.            Miscellaneous.

 

6.1            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Each Holder may not assign, whether voluntarily or by
operation of law, any of its rights and obligations under this Agreement, except
with the prior written consent of the Company.

 

6.2            Governing Law. This Agreement shall be governed by the internal
law of the State of Delaware.

 

6.3            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 



3

 

 

6.4            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.5            Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 6.5. All notices and
other communications shall be sent to the addresses set forth on the signature
pages attached hereto.

 

6.6            Amendments and Waivers. Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
Holder.

 

6.7            Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6.8            Entire Agreement. This Agreement (including the Exhibits hereto),
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreements relating to the subject matter hereof existing between the parties
are expressly canceled.

 

(Remainder of Page Intentionally Left Blank)

 



4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Redemption Agreement as
of the date first written above.

 



  COMPANY:       NIKOLA CORPORATION           By: /s/ Mark A. Russell   Name:
Mark A. Russell   Title: President and Chief Executive Officer

 

(Signature Page to Redemption Agreement)

 





 



 

IN WITNESS WHEREOF, the undersigned have executed this Redemption Agreement as
of the date first written above.

 



  HOLDER:       M&M RESIDUAL, LLC           By: /s/ Trevor R. Milton   Name:
Trevor R. Milton   Title: Member

 

(Signature Page to Redemption Agreement)



 





 



 

EXHIBIT A

 

STOCK

 

Series of Stock Number of Shares Price Per Share Total Price Common Stock
7,000,000 $10.00 $70,000,000 Total 7,000,000 $10.00 $70,000,000

 





 